Citation Nr: 1214810	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lung disability, to include asbestosis and thickening thorax.

2. Entitlement to service connection for a psychiatric disability, characterized as depression with insomnia.

3. Entitlement to an initial disability rating in excess of 50 percent for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from September 1953 to September 1955.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Board issued a decision denying claims for service connection for a lung disability and a heart disability. Claims for service connection for a psychiatric disability, and an increased evaluation for bilateral hearing loss were remanded to accomplish specific evidentiary development.

The Veteran appealed the denial of service connection for a lung disability to the United States Court of Appeals for Veterans Claims (Court). (The denial of service connection for a heart disability was not contested). Through an August 2011 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel was implemented, vacating the November 2010 decision and remanding the issue in question back to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.









REMAND

The Board at the outset will address the claim for service connection for a lung disability, the subject of the August 2011 Joint Motion for Remand, for which it is determined that further case development is in order. The Joint Motion brought attention to the fact that the Board's November 2010 decision had considered       the Veteran's competent assertions of in-service asbestos exposure, but had ultimately deemed these assertions not credible given his additional report of     post-service occupational asbestos exposure (for which he apparently received a personal injury settlement in the 1980s). The Joint Motion took issue with            the Board's credibility determination, indicating that the Board had not sufficiently explained how the Veteran's post-service asbestos exposure ruled out his recollections of in-service asbestos exposure. As a result, the Joint Motion deemed remand to the Board necessary to reconsider the Veteran's lay evidence of                 in-service asbestos exposure, including in the context of whether a VA medical examination was warranted in this case to determine the nature and etiology of a current lung disability.

Having reviewed the Joint Motion, the Board sees fit to ensure comprehensive development of the record. On a February 2008 NA Form 13055 (for purpose of reconstructing the record when service treatment records (STRs) are unavailable) the Veteran identified treatment for a lung disorder at Thule Air Base in Greenland from July 1954 to July 1955. As this is a case in which the Veteran's service records are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), there is a heightened duty to assist in developing the Veteran's claim. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Given that there is always the possibility that the corresponding treatment records were kept apart from regular STRs (particularly if involving inpatient treatment), a request for these identified records should be made. Thus, the necessary inquiry should be completed with the NPRC (and/or any other appropriate records depository). See 38 C.F.R. § 3.159(c)(2) (pertaining to requests for records in the possession of Federal agencies). 

Following this, regardless of the response received to the service records inquiry, the RO/AMC should arrange for the Veteran to undergo VA Compensation and Pension examination to determine whether he has a current lung disability that is etiologically related to his claimed in-service asbestos exposure in the military occupational capacity of an automotive repairmen. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The Veteran's designated representative through January 2012 correspondence    has further requested that VA obtain additional evidence from the Fayetteville VA Medical Center (VAMC). To ensure complete development of the record, the Board will request medical records from this source.

Moreover, the Board observes that there were two issues previously remanded to the RO/AMC -- service connection for a psychiatric disability and a higher initial evaluation for bilateral hearing loss -- for which it is not clear that the RO/AMC has undertaken the requested development action. At minimum, several new sources of evidence have been added to the claims file, including extensive VA outpatient treatment records. At this point the RO/AMC is requested to ensure completion of the November 2010 Board remand directives, and then issue a Supplemental Statement of the Case (SSOC) addressing all new pertinent evidence regarding these claims. See 38 C.F.R. § 19.31 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the National Personnel Records Center (and/or any other appropriate records depository, including the Thule Air Base medical clinic        if necessary) and request copies of the Veteran's treatment for a lung disorder at Thule Air Base, Greenland between July 1954 and July 1955.               Then associate all records obtained with the claims file.

2. The RO/AMC should contact the Fayetteville VAMC and request copies of the Veteran's outpatient treatment records dated since December 2010. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder. 

3. Then schedule the Veteran for a VA examination with a pulmonary specialist to ascertain nature the etiology of a lung disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including those necessary to determine the presence of asbestosis, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has a current lung disability, and state the applicable diagnosis. The examiner should then provide an opinion as to whether it is at least as likely as not       (50 percent or greater probability) that the current diagnosed disorder is etiologically related to the Veteran's in-service exposure to asbestos, taking into account the Veteran's competent assertions of the same, as well as the significance of any post-service occupational asbestos exposure. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
4. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for a lung disability based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6. The RO/AMC should also readjudicate the claims for service connection for a psychiatric disability and an increased initial evaluation for bilateral hearing loss.  Prior to doing so, it should be verified that all requested development actions pursuant to the Board's      November 2010 remand have been accomplished. If the benefits sought on appeal are not granted, the Veteran   and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


